EXHIBIT AMERALIA, INC. Certification pursuant to 18 U.S.C. §1350 Principal Executive Officer To my knowledge: the quarterly report on Form 10-QSB for the period ended September 30, 2007, containing financial statements for the period then ended, fully complies with the requirements of Section 13(a) of the Securities Act of 1934; and the information contained in the Form 10-QSB fairly presents, in all material respects, the financial condition and results of operations of AmerAlia, Inc. for the periods presented. September 24, 2008 /s/ Bill H Gunn Bill H. Gunn Principal Executive Officer Certification pursuant to 18 U.S.C. §1350 Principal Financial Officer To my knowledge: the quarterly report on Form 10-QSB for the period ended September 30, 2007, containing financial statements for the period then ended, fully complies with the requirements of Section 13(a) of the Securities Act of 1934; and the information contained in the Form 10-QSB fairly presents, in all material respects, the financial condition and results of operations of AmerAlia, Inc. for the periods presented. September 24, 2008 /s/ Robert van Mourik Robert C.J. van Mourik Principal Financial Officer This written statement is being furnished to the Securities and Exchange Commission as an exhibit to the quarterly report on Form 10-QSB for the period ended September 30, 2007.A signed original of this statement has been provided to AmerAlia and will be retained by AmerAlia and furnished to the Securities and Exchange commission or its staff upon request.
